Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens, et al., US 2015/0224969 A1, in view of Khafagy, et al., US 2018/0237016 A1.
As per Claim 1, Huennekens teaches an electronic parking brake control system for controlling the rear brakes of a vehicle (¶¶ 26-27), comprising: 
a vehicle speed sensor configured to detect a speed of the vehicle (¶¶ 34, 40); 
a driving mode sensor configured to determine whether the vehicle is in a low gear (¶¶ 38, 44); an electronic parking brake variable switch configured to produce an application signal based on an amount or an amount of time the electronic parking brake variable switch is pulled upward or pushed downward (¶¶ 28, 35); and
an indicator configured to indicate an amount of application of the rear brakes based on the application signal (¶ 33).  
Huennekens does not expressly teach an electronic control unit coupled to the electronic parking brake variable switch, the electronic control unit configured to transmit a rear brake signal to apply the rear brakes based on the application signal when the speed of the vehicle is below a threshold speed or the vehicle is in the low gear.  Khafagy teaches an electronic control unit coupled to the electronic parking brake variable switch, the electronic control unit configured to transmit a rear brake signal to apply the rear brakes based on the application signal when the speed of the vehicle is below a threshold speed or the vehicle is in the low gear (¶¶ 26-27).  It would have been obvious to a person of skill in the art, at the time of the invention, to operate the parking brake controller of Huennekens according to speed thresholds as Khafagy teaches, in order to improve the fuel economy of the vehicle.
As per Claim 11, Huennekens teaches an electronic parking brake control system for controlling a parking brake of a vehicle (¶¶ 26-27), comprising: 
a vehicle speed sensor configured to detect a speed of the vehicle (¶¶ 34, 40); 
a driving mode sensor configured to determine whether the vehicle is in a low gear (¶¶ 38, 44); 
an electronic parking brake variable switch configured to produce an application signal based on an amount or an amount of time the electronic parking brake variable switch is pulled upward or pushed downward (¶¶ 28, 35); and 
an indicator configured to indicate an amount of application of the parking brake based on the application signal (¶ 33). 
Huennekens does not expressly teach: an electronic brake unit coupled to the electronic parking brake variable switch, the electronic brake unit configured to: receive the application signal, and transmit a rear brake signal to a plurality of rear brake actuators to apply a plurality of rear brakes based on the application signal when the speed of the vehicle is below a threshold speed or the vehicle is in the low gear.  Khafagy teaches: 
an electronic brake unit coupled to the electronic parking brake variable switch (¶ 22; brake rotor 208 of Figure 2), the electronic brake unit configured to: 
receive the application signal (¶¶ 24, 26); and 
transmit a rear brake signal to a plurality of rear brake actuators to apply a plurality of rear brakes based on the application signal when the speed of the vehicle is below a threshold speed or the vehicle is in the low gear (¶¶ 26-27).  
See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 2 and 12, Huennekens teaches that the indicator is a plurality of lights (¶ 31; on display 50 as shown in Figure 1).  
As per Claims 3 and 13, Huennekens teaches that the indicator is a numeric number, percentage or graph displayed on a display screen of the vehicle (¶ 31; on display 50 as shown in Figure 1).
As per Claims 4 and 14, Huennekens teaches that the indicator is coupled to the electronic parking brake variable switch (¶¶ 31-32; through communication line 48 of Figure 1).
As per Claims 5 and 15, Huennekens teaches that each of the rear brakes includes at least one of a brake disc, a brake drum or a brake rotor (¶¶ 20-21).
As per Claims 6 and 16, Huennekens does not expressly teach a memory coupled to the electronic control unit, the memory configured to store values for the percent application and corresponding values for the rear brake signal for converting the application signal to the rear brake signal in order to achieve the proper movement of the rear brakes.  Khafagy teaches a memory coupled to the electronic control unit, the memory configured to store values for the percent application and corresponding values for the rear brake signal for converting the application signal to the rear brake signal in order to achieve the proper movement of the rear brakes (¶¶ 19-20).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 7 and 17, Huennekens teaches that the indicator is a display for displaying a variable percentage between 0 and 100 of the application of the rear brakes (¶ 31; “as indicated at location 54” of Figure 1).
As per Claims 8 and 18, Huennekens does not expressly teach that the threshold speed is less than 25 miles per hour.  Khafagy teaches that the threshold speed is less than 25 miles per hour (¶¶ 25-26).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claims 9 and 19, Huennekens teaches that the low gear is first gear (¶ 54).
As per Claims 10 and 20, Huennekens teaches that the low gear is second gear (¶ 54).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661